ICJ_047_SouthWestAfrica_LBR_ZAF_1961-12-05_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 5 DECEMBER 1961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. AFRIQUE DU SUD;
LIBÉRIA c. AFRIQUE DU SUD)

ORDONNANCE DU 5 DÉCEMBRE 1961
This Order should be cited as follows:

“South West Africa Cases (Ethiopia v. South Africa,
Liberia v. South Africa),
Order of 5 December 1961: I.C.J. Reports 1961, p. 61.”

La présente ordonnance doit étre citée comme suit:

« Affaires du Sud-Ouest africain (Ethiopie c. Afrique du Sud;
Libéria c. Afrique du Sud),
Ordonnance du 5 décembre 1961: C. I. J. Recueil 1961, p. 61.»

 

Sales number 955
N° de vente:

 

 

 
1961
5 December
General List:
Nos. 46 & 47

6x

INTERNATIONAL COURT OF JUSTICE

YEAR 1961

5 December 1961

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court,

having regard to the Order of 13 January 1961 fixing 15 December
1961 as the time-limit for the filing of the Counter-Memorial of the
Government of the Republic of South Africa;

Whereas, within the time-limit so fixed, the Government of the
Republic of South Africa filed certain Preliminary Objections to
the jurisdiction of the Court;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit has to be fixed for the presentation
by the other Party of a written statement of its Observations and
Submissions on the Preliminary Objections;

Fixes 1 March 1962 as the time-limit within which the Govern-
ments of Ethiopia and Liberia may present a written statement of
their Observations and Submissions on the Objections raised by
the Government of the Republic of South Africa.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this fifth day of December,

4
62 S. W. AFRICA CASES (ORDER OF 5 XII 61)

one thousand nine hundred and sixty-one, in four copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of Ethiopia, the Government of
Liberia and the Government of the Republic of South Africa,

respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
